Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sanford, et al. (U.S. Pre-Grant Publication 2010/0222132 A1) and Nguyen (U.S. Patent 7,780,526 B2).  For a detailed discussion of these references, see parent case 16/677,399, NF, 01-08-2021, pages 2 to 5.  Sanford teaches a client device comprising an electronic gaming machine processor, and a printer (Fig. 2A,3B,3C, Paras. 74, 75, 78). Sanford teaches printer sharing module that monitors communications between the electronic gaming machine processor and printer (Fig. 20A, POS debit networks such as Pulse, NYSE, Interlink, and Maestro shown; wireless signal between gaming machines and casino router, frame relay link to GCA data center or casino back office network, WAN link to POS debit networks; one possible transaction is described in Fig. 21 & Paras. 206 to 216, the customer logs into the debit network at the machine, approval is received from the banking network, funds are transferred; Para. 212, debit ticket authorization sent to kiosk printer; the POS and printer are located in the same gaming machine, but the authorization to print is carried out upstream by the server in the casino back office after authorization is received from the banking debit network).  Nguyen teaches rerouting wireless communications in the event a gaming machine is out of range of another gaming machine (Fig. 5, steps 502, 504, 506, 508, 510, 512, & 514, 27:9-50).  
A cashless mobile gaming system and method is presently claimed. The cashless mobile gaming system includes a network appliance, a financial gaming passport module, a mobile application disposed on a patron wireless device and one or .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.